DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Response to Arguments
Applicant’s arguments filed 12/22/2020 have been fully considered.

Regarding claim rejections under 35 U.S.C. § 112(a), Applicant’s arguments with respect to claims 1-17 have been considered and are not persuasive. The rejection of claims 1-17 detailed in the previous office action are maintained at this time, as the Applicant did not appear to present a specific argument, but rather alleged the rejections have been overcome.

	Regarding claim rejections under 35 U.S.C. § 103, Applicant’s arguments, see Remarks pages 6-8, filed December 22, 2020, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Boddy et al., US Patent Number 7,090,363.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites the following limitation “…a position sensor …” (claim 1). This appears to be an issue of new matter. The specification discloses that a “position sensing means” is present at paragraphs [0001], [0006], [0007], [0011], [0022], and [0027] and is not shown in the figures. The only structural explanation is at [0007], which refers to a structure of “a logic that provides the input voltage and senses the output voltage” or “the wiring”. Therefore, the specification does not disclose a sensor. Applicant argues in the Remarks dated 08/05/2020 that “A sensor, by definition and as known to one of skill in the art, includes a logic or wiring that receives, detects, or measures a property or otherwise responds 1 which defines a sensor as “a device that responds to a physical stimulus (such as heat, light, sound, pressure, magnetism, or a particular motion) and transmits a resulting impulse (as for measurement or operating a control)”, however the key element missing from the Applicant’s specification is the “device that responds” as noted in the dictionary definition. Applicant appears to equate a logic with a device, however a logic could be purely software driven and is typically included as part of a device. The broadly claimed sensor or device that responds to any physical stimulus to then apply the logic that provides the input voltage and senses the output voltage is absent from the Applicant’s specification. As such, the Examiner therefore does not see why a person skilled in the art at the time the application was filed would have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. There is no broadly described “sensor” other than the specific hardware described and shown in Applicant’s figures to achieve the desired measuring of logic or wiring. Therefore, Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, introducing new matter.
Claims 2-17 include all of the limitations of claim 1 and are therefore rejected on the same grounds presented above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tilg et al., US Patent Publication Number 2009/0021034 (hereinafter referred to as Tilg), in view of Fimeri, US Patent Number 4,856,885 (hereinafter referred to as Fimeri), and further in view of Boddy et al., US Patent Number 7,090,363 (hereinafter referred to as Boddy).
	Regarding claim 1, Tilg teaches a positioning system for a rear view display device ([0003], “The invention relates to a device to adjust the orientation of a mirror of a motorcar…”, a positioning system or device) comprising:
	at least a first gear rod for positioning a cover plate (Fig. 13, gear rod 17, [0043], “In detail, each gear rod 17, 19 engages the output gear 35 of one of the two gear trains 120, 121.”; a reflective element support 4 or a cover plate), and a second gear rod for positioning the cover plate (Fig. 13, gear rod 19, [0043], “In detail, each gear rod 17, 19 engages the output gear 35 of one of the two gear trains 120, 121.”), the first gear rod and the second gear rod comprising [polymer] material ([0006], [0015], “In order to provide low cost lightweight gear trains, preferably gears constructed from polymers including various plastics are employed.”);
	a spring jack comprising [polymer] material, the spring jack being adapted to contact the first gear rod and the second gear rod (Figs. 13-14, spring jack 9, [0043], “The body 110 of the device 100 also accommodates a spring jack 9 to resiliently press the first and second gear rod 17, 19 against the first and second gear train 120, 121, respectively, eliminating relative movement between the gearing of the gear rods 17, 19 and the gear trains 120, 121 in operating conditions.”, a spring jack, that is adapted to contact the first and second gear rods, polymer material as described in [0006] and [0015]).
	Tilg fails to explicitly teach
	a conductive material used in the gear rod and spring jack; and
	a position sensor adapted to sense the position of the first gear rod relative to the spring jack with at least a first resistance value of a first conductive path between at least a first point on the first gear rod and the spring jack varying with a position of the first gear rod relative to the spring jack; and
	a printed circuit board (PCB),
	wherein a first contact wire runs from the PCB to an end of the first gear rod, a second contact wire runs from the PCB to an end of the second gear rod, and a third contact wire runs from the PCB to the spring jack so that the spring jack acts as a common ground.
	Tilg does teach that “In order to provide low cost lightweight gear trains, preferably gears constructed from polymers including various plastics are employed.” (Tilg, [0006], [0015]).
	However, in the same field of endeavor, Fimeri teaches
	a conductive material used in the gear rods and spring jack (column 3, lines 1-21, “If use is made of a carbon filled nylon…”, the carbon filled nylon could be used for the gear nuts or gear rods and their spring jack or conductive wiper 24); and
	a position sensor adapted to sense the position of the first gear rod relative to the spring jack with at least a first resistance value of a first conductive path between at least a first point on the first gear rod and the spring jack varying with a position of the first gear rod relative to the spring jack (column 3, lines 1-21, “When a voltage is applied to conductors A and C, a potential gradient exists across nut 14, and conductive wiper 24 receives a voltage signal from the potential gradient which is a function of the screw shaft position within the nut and thereby senses the orientation of the mirror.”, the position sensor is adapted to sense the position of the first gear rod relative to the spring jack, the rest of the limitation being an inherent measurement of the conductive properties of the materials used and therefore is a functional limitation in an apparatus claim. See MPEP 2114.I. Examiner notes the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus).
	Tilg and Fimeri are analogous art because they are both utilized in the field of mirror housings.
	Therefore, it would have been obvious to one of ordinary skill in the art, as a matter of combining prior art elements according to known methods to yield predictable results to utilize a positioning system for a rear view display device, as taught by Tilg, and combine that with the use of conductive materials and measuring their electrical properties to determine position, as taught by Fimeri, so that “…costs can be reduced and yet whereby excellent potentiometer provisions are made without the need for additional devices to be included within a mirror housing.” (Fimeri, column 1, lines 42-53).
	The combination of Tilg and Fimeri fails to explicitly teach
	a printed circuit board (PCB),
	wherein a first contact wire runs from the PCB to an end of the first gear rod, a second contact wire runs from the PCB to an end of the second gear rod, and a third contact wire runs from the PCB to the spring jack so that the spring jack acts as a common ground.
	However, in the same field of endeavor, Boddy teaches
	a printed circuit board (PCB) (Fig. 6, Fig. 7, Fig. 12, circuit board 160, column 5, lines 27-40, “The circuit board 160 comprises a platelike, generally rectilinear body comprising a generally conventional printed circuit board substrate material 188.”); and
	wherein a first contact runs from the PCB to an end of the first gear rod, a second contact runs from the PCB to an end of the second gear rod, and a third contact runs from the PCB to a common ground (Fig. 9, Fig. 12, column 7, lines 30-60, “the voltage across the contacts 174, 186 will vary with the variation in resistance resulting from the movement of the second sweeper 130 along the second inner contact strip 166.”, the contact occurs between the PCB and the first and second plungers or gear rods; Fig. 14, the PCB also connects to a common ground which connects to both plungers through the PCB).
	Tilg, Fimeri, and Boddy are analogous art because they all are utilized in the field of mirror housings.
	Therefore, it would have been obvious to one of ordinary skill in the art, as a matter of combining prior art elements according to known methods to yield predictable results to utilize a positioning system for a rear view display device, as taught by Tilg, and combine that with the use of conductive materials and measuring their electrical properties to determine position, as taught by Fimeri, and combine that with a PCB that connects the different mirror adjusting components, as taught by Boddy, so that a side mirror can include a “tilt actuator [that] can also incorporate a positional memory device which "remembers" one or more preselected tilt orientations and which can control the readjustment of the mirror to return the mirror to a preselected, memorized tilt orientation” using a pair of movable plungers whose movement change the voltage (Boddy, column 1, lines 21-37).
	The combination of Tilg, Fimeri, and Boddy fails to explicitly teach the contact is established by wires, however use of wires to conduct electrical signals is well-known and taken under Official Notice, as the combination of Tilg, Fimeri, and Boddy teaches the claimed invention except for the use of wires to transmit the electrical signals. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use wires as a conductor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Additionally, the references of Tilg, Fimeri, and Boddy individually fail to explicitly teach the use of the spring jack as the common ground, however, the use of the combination of 

	Regarding claim 2, the combination of Tilg, Fimeri, and Boddy teaches the positioning system of claim 1, wherein
	a first constant voltage is applied between the first point of the first gear rod and the spring jack, and a resulting first variable current is determined as a function of the first constant voltage and the first resistance value to sense the position of the first gear rod, or
	a first constant current is introduced between the first point of the first gear rod and the spring jack, and a resulting first variable voltage is determined as a function of the first constant current and the first resistance value to sense the position of the first gear rod (Fimeri, column 3, lines 1-21, “When a voltage is applied to conductors A and C, a potential gradient exists across nut 14, and conductive wiper 24 receives a voltage signal from the potential gradient which is a function of the screw shaft position within the nut and thereby senses the orientation of the mirror.”, the position sensor is adapted to sense the position of the first gear rod relative to the spring jack using electrical properties of the materials, therefore this claim is an inherent measurement of the conductive properties of the materials used and therefore is a functional limitation in an apparatus claim. See MPEP 2114.I. Examiner notes that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 2.

Regarding claim 3, the combination of Tilg, Fimeri, and Boddy teaches the positioning system of claim 2, wherein the position sensor is adapted to sense a second variable voltage at the spring jack that is at least a fraction of the first constant voltage applied between two points on the first gear rod and the first constant voltage is applied between two ends of the first gear rod, and
	wherein the second variable voltage is detected at the spring jack being a fraction of the first constant voltage applied across the two points on the first gear rod and the second variable voltage is a function of the position of the first gear rod with respect to the spring jack (Fimeri, column 3, lines 1-21, “When a voltage is applied to conductors A and C, a potential gradient exists across nut 14, and conductive wiper 24 receives a voltage signal from the potential gradient which is a function of the screw shaft position within the nut and thereby senses the orientation of the mirror.”, the position sensor is adapted to sense the position of the first gear rod relative to the spring jack using electrical properties of the materials, therefore this claim is an inherent measurement of the conductive properties of the materials used and therefore is a functional limitation in an apparatus claim. See MPEP 2114.I. Examiner notes that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 4.

	Regarding claim 4, the combination of Tilg, Fimeri, and Boddy teaches the positioning system of claim 1, wherein the first gear rod is adapted to pivot the cover plate around a first pivot axle (Tilg, [0043], “a first gear rod 17 engaging with the first gear train 120 to pivot the reflective element support 4 around a first pivot axle”), and the second gear rod is adapted to pivot the cover plate around a second pivot axle (Tilg, [0043], “and a second gear rod 19 engaging with the second gear train 121 to pivot the reflective element support 4 around a second pivot axle.”).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 4.

	Regarding claim 5, the combination of Tilg, Fimeri, and Boddy teaches the positioning system of claim 2, wherein
	a second constant voltage is applied between a second point of the second gear rod and the spring jack, and the resulting second variable current is determined as a function of the second constant voltage and a second resistance value of a second conductive path between the second point on the second gear rod and the spring jack to sense the position of the second gear rod, or
	a second constant current is introduced between the second point of the second gear rod and the spring jack, and the resulting second variable voltage is determined as a function of the second constant current and the second resistance value to sense the position of the second gear rod (Fimeri, column 3, lines 1-21, “When a voltage is applied to conductors A and C, a potential gradient exists across nut 14, and conductive wiper 24 receives a voltage signal from the potential gradient which is a function of the screw shaft position within the nut and thereby senses the orientation of the mirror.”, the position sensor is adapted to sense the position of the second gear rod relative to the spring jack using electrical properties of the materials, therefore this claim is an inherent measurement of the conductive properties of the materials used and therefore is a functional limitation in an apparatus claim. See MPEP 2114.I. Examiner notes that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 5.

	Regarding claim 6, the combination of Tilg, Fimeri, and Boddy teaches the positioning system of claim 1, wherein the spring jack is kept at least one of
	stationary in regard to the movement of the first or the second gear rod, the spring jack being located on a body, where the cover plate is kept pivotable relative to the body (Tilg, [0043]-[0046], “The body 110 of the device 100 also accommodates a spring jack 9 to resiliently press the first and second gear rod 17, 19 against the first and second gear train 120, 121, respectively, eliminating relative movement between the gearing of the gear rods 17, 19 and the gear trains 120, 121 in operating conditions.”, the spring jack is kept essentially stationary by eliminating relative movement), and
	spring biased against the first or the second gear rod (Tilg, [0023]-[0024], [0043]-[0046], “a first free end springy pressing the first gear rod…a second extension with a second free end springy pressing the second gear rod”, spring biased or springy pressed against the gear rods).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 6.

	Regarding claim 7, the combination of Tilg, Fimeri, and Boddy teaches the positioning system of claim 1, wherein the first or the second gear rod is pivotally attached to the cover plate and comprises a circular arc section (Tilg, [0044], “The gear rods 17, 19 are formed as circular arc sections each, wherein the center of the circular arc section of the first gear rod 17 is the first pivot axle, and the center of the circular arc section of the second gear rod 19 is the second pivot axle.”, the first and second gear rods are pivotally attached to the cover plate and comprise a circular arc section as shown in Fig. 13).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 7.

	Regarding claim 8, the combination of Tilg, Fimeri, and Boddy teaches the positioning system of claim 1, further comprising a first motor comprising a first gear adapted to interact with the first gear rod or a second motor comprising a second gear adapted to interact with the second gear rod for positioning the cover plate (Tilg, Fig. 13, [0043], “Each gear train 120, 121 includes a worm drive 15 driven by one of the electric motors 7, 8.  The worm drive 15 engages a gear 40 mounted on a drive shaft 20.”, the electric motors ultimately drive the first and second gear rods for positioning the cover plate as described).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 8.

	Regarding claim 9, the combination of Tilg, Fimeri, and Boddy teaches the positioning system of claim 1, wherein the spring jack comprises a steel spring, a steel spring comprising an alloy coating, a tapping comprising carbon material, or conductive plastic material (Tilg, Figs. 13-14, spring jack 9, [0043], “The body 110 of the device 100 also accommodates a spring jack 9 to resiliently press the first and second gear rod 17, 19 against the first and second gear train 120, 121…”, a spring jack, that is adapted to contact the first and second gear rods, polymer material as described in [0006] and [0015]; combined with Fimeri, column 3, lines 1-21, “If use is made of a carbon filled nylon…”, the carbon filled nylon could be used for the gear nuts or gear rods and their spring jack or conductive wiper 24).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 9.

	Regarding claim 11, the combination of Tilg, Fimeri, and Boddy teaches the positioning system of claim 1, wherein the first or the second gear rod comprise along their length a plurality (Fimeri, column 3, lines 1-21, “When a voltage is applied to conductors A and C, a potential gradient exists across nut 14, and conductive wiper 24 receives a voltage signal from the potential gradient which is a function of the screw shaft position within the nut and thereby senses the orientation of the mirror.”, the position sensor is adapted to sense the position of the first gear rod and second gear rod relative to the spring jack using electrical properties of the materials, therefore this claim is an inherent measurement of the conductive properties of the materials used and therefore is a functional limitation in an apparatus claim. See MPEP 2114.I. Examiner notes that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 11.

	Regarding claim 12, the combination of Tilg, Fimeri, and Boddy teaches the positioning system of claim 1, wherein the position sensor is adapted to directly connect to an evaluation module, or comprises a Printed Circuit board and is adapted to be connected to a Local Interconnect Network Bus system via a corresponding interface (Fimeri, column 3, lines 1-21, “When a voltage is applied to conductors A and C, a potential gradient exists across nut 14, and conductive wiper 24 receives a voltage signal from the potential gradient which is a function of the screw shaft position within the nut and thereby senses the orientation of the mirror.”, the position sensor is adapted to sense the position of the first gear rod relative to the spring jack and therefore is directly connected to an evaluation module as the position is sensed directly and evaluated).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 12.

	Regarding claim 13, the combination of Tilg, Fimeri, and Boddy teaches the positioning system of claim 1, wherein the cover plate is adapted to hold or is holding a reflective element, a mirror element, an electrochromic element, a prismatic element, a video screen, or a camera (Tilg, Fig. 13, [0043], “The device 100 further includes a reflective element support 4 pivot-mounted in a spherical pivot bearing 5”, the cover plate or reflective element support 4 is adapted to hold a reflective element as noted in [0051]).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 13.

	Regarding claim 14, the combination of Tilg, Fimeri, and Boddy teaches a rear view display device for a motor vehicle (Tilg, [0003], “The invention relates to a device to adjust the orientation of a mirror of a motorcar…”, a positioning system or device), comprising at least one positioning system according to claim 1 (see rejection of claim 1 above).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 14.

	Regarding claim 16, the combination of Tilg, Fimeri, and Boddy teaches a rear view display device for a vehicle according to claim 14 (see rejection of claim 14 above), comprising at least one reflective element supported by at least one cover plate (Tilg, [0051], “A reflective element mounted on that support 4 typically is a mirror.”, the support 4 or cover plate, is used to support a mirror or reflective element).


	Regarding claim 17, the combination of Tilg, Fimeri, and Boddy teaches a vehicle (Tilg, [0003], “The invention relates to a device to adjust the orientation of a mirror of a motorcar…”, a vehicle or motorcar), comprising at least one rear view display device according to claim 14 (see rejection of claim 14 above).
	The same motivation that was utilized in the rejection of claim 14 applies equally to claim 17.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tilg et al., US Patent Publication Number 2009/0021034 (hereinafter referred to as Tilg), Fimeri, US Patent Number 4,856,885 (hereinafter referred to as Fimeri), and Boddy et al., US Patent Number 7,090,363 (hereinafter referred to as Boddy), in view of Schofield et al., US Patent Publication Number 2002/0003571 (hereinafter referred to as Schofield), and further in view of Applicant’s Admitted Prior Art (hereinafter referred to as AAPA).
	Regarding claim 10, the combination of Tilg, Fimeri, and Boddy teaches the positioning system of claim 1, wherein the first gear rod or the second gear rod comprises plastic material, obtained by injection molding (Tilg, Figs. 13-14, spring jack 9, [0043], “The body 110 of the device 100 also accommodates a spring jack 9 to resiliently press the first and second gear rod 17, 19 against the first and second gear train 120, 121…”, a spring jack, that is adapted to contact the first and second gear rods, polymer or plastic material as described in [0006] and [0015]). 
	The combination of Tilg, Fimeri, and Boddy fails to explicitly teach

	an electrically conductive coating, applied by screen-printing or roll on technique, wherein the electrically conductive coating is cured after its application, or
	the plastic material comprises an electrically conductive material, at least one of nanotubes or carbon particles, dispersed evenly throughout the electrically conductive material so that the resistance of the first or the second gear rod changes essentially linearly along the respective lengths of the first or the second gear rod and the amount of electrically conductive material leads to an internal resistance of the plastic material being sufficient for allowing measurements with millimeter precision.
	However, in the same field of endeavor, Schofield teaches
	wherein the plastic material is obtained by injection molding ([0347], “that is formed by injection molding such as when upper attachment portion 4638a is itself being molded.”, injection molding is used in the process of creating plastic materials).
	Tilg, Fimeri, and Schofield are analogous art because they are all utilized in the field of mirror housings.
	Therefore, it would have been obvious to one of ordinary skill in the art, as a matter of combining prior art elements according to known methods to yield predictable results to utilize a positioning system for a rear view display device, as taught by Tilg, the use of conductive materials and measuring their electrical properties to determine position, as taught by Fimeri, a PCB that connects the different mirror adjusting components, as taught by Boddy, and combine that with injection molding plastic materials, as taught by Schofield, because plastics are inexpensive and can save costs.
	The combination of Tilg, Fimeri, Boddy, and Schofield fails to explicitly teach
	wherein the plastic material comprises

	the plastic material comprises an electrically conductive material, at least one of nanotubes or carbon particles, dispersed evenly throughout the electrically conductive material so that the resistance of the first or the second gear rod changes essentially linearly along the respective lengths of the first or the second gear rod and the amount of electrically conductive material leads to an internal resistance of the plastic material being sufficient for allowing measurements with millimeter precision.
	However, in the same field of endeavor, AAPA teaches
	wherein the plastic material comprises
	an electrically conductive coating, applied by screen-printing or roll on technique, wherein the electrically conductive coating is cured after its application, or
	the plastic material comprises an electrically conductive material, at least one of nanotubes or carbon particles, dispersed evenly throughout the electrically conductive material so that the resistance of the first or the second gear rod changes essentially linearly along the respective lengths of the first or the second gear rod and the amount of electrically conductive material leads to an internal resistance of the plastic material being sufficient for allowing measurements with millimeter precision ([0038], “The skilled person would know that the first 20 and second gear rod 30 could include an amount of conductive material so that its internal resistance is high enough to measure a voltage drop along the length of the first gear rod 20 in steps having a resolution of one millimeter, or smaller.”, the plastic materials are conductive and measurable to the level described as being known to one of skill in the art).
	Tilg, Fimeri, Boddy, Schofield, and AAPA are analogous art because they are all utilized in the field of mirror housings.
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tilg et al., US Patent Publication Number 2009/0021034 (hereinafter referred to as Tilg), Fimeri, US Patent Number 4,856,885 (hereinafter referred to as Fimeri), and Boddy et al., US Patent Number 7,090,363 (hereinafter referred to as Boddy), in view of Schofield et al., US Patent Publication Number 2002/0003571 (hereinafter referred to as Schofield).
	Regarding claim 15, the combination of Tilg, Fimeri, and Boddy teaches a rear view display device for a vehicle according to claim 14.
	The combination of Tilg, Fimeri, and Boddy fails to explicitly teach
	a rear view display device for a vehicle comprising at least one camera supported by at least one cover plate.
	However, in the same field of endeavor, Schofield teaches
	a rear view display device for a vehicle comprising at least one camera supported by at least one cover plate (Figs. 22-23, [0284], “FIG. 22 shows a driver-side exterior mirror assembly 2200 that includes a rearward facing video camera that is located within the cavity formed by exterior mirror casing 2210 and positioned behind exterior mirror reflective element 2220.”, a rear view display device for a vehicle comprises a camera supported by at least one cover plate as shown and described).
	Tilg, Fimeri, Boddy, and Schofield are analogous art because they are all utilized in the field of mirror housings.
	Therefore, it would have been obvious to one of ordinary skill in the art, as a matter of combining prior art elements according to known methods to yield predictable results to utilize a positioning system for a rear view display device, as taught by Tilg, the use of conductive materials and measuring their electrical properties to determine position, as taught by Fimeri, a PCB that connects the different mirror adjusting components, as taught by Boddy, and combine that with a camera supported by a cover plate, as taught by Schofield, so that the “video camera…principally views the blind spot region adjacent the vehicle…in order to provide the driver with the driver’s desired rearward side view of rear approaching traffic in the adjacent side lane.” (Schofield, [0287]).

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon are considered pertinent to applicant's disclosure.
Browne et al., US 2011/0222176 – discloses a mirror assembly with conductive layers and electroactive polymers in use within an automotive housing.
Koot et al., US 4,670,679 – discloses an electric motor that uses the electrical properties of the materials to determine the exact positioning of members within the motor when slipping occurs.
Fisher, US 4,678,295 – discloses a side mirror with electrical signals carried by a wire from a potentiometer, wherein the position is electrically detected by linear potentiometers connected to a microprocessor that records the potentiometer-generated signals.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Morse can be reached on (571)272-3838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER YEHL/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/sensor, on 09/16/2020.